Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 November 2022 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference number 14 mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1,2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 5 and 6 of claim 1 is the phrase “the cutter includes a shuttle driven along a cutter rail”.  However, no driving mechanism is claimed, so it is not clear if the word “driven” infers a driving mechanism, or if it should be considered to have within its scope being manually driven.
Interestingly, this rejection does not apply to dependent claims 3 and 5, since claim 3 structurally recites the driver.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Morton (1,572,304) in view of Chubb (5,582,053) and Svensson (6,895,848).
Morton shows a cutter with most of the recited limitations including;

a cutter (57,59) configured to cut the medium by moving from one end of the medium in a cutting direction orthogonal to the conveyance direction, wherein the cutter includes a shuttle (24, etc.) driven (manually) along a cutter rail (17, etc.), and 
a first holder (downstream part of 17, see figure 4) disposed downstream of the cutter in the conveyance direction and integrally formed with the cutter rail, wherein the first holder is configured to rotate with the cutter rail around a rotation shaft (19) to contact a first surface of the medium; and 
a second holder (downstream part of 6) configured to contact a second surface of one end of the medium opposite the first surface to pinch and hold the one end of the medium between the first holder and the second holder (see figure 4).
	As seen in strikethrough above, Morton is missing the conveyor and the rotating overlapping blades.
	Examiner takes Official Notice that it is well known for a medium cutter to have a conveyor to dispense the medium.  An example is Svensson (7,70).  Additional examples can be provided if challenged, as this is common.
	It would have been obvious to one of ordinary skill to have provided Morton with a conveyor, as is well known and taught by Svensson and others, in order to feed out the medium to be cut.
	Morton already has a blade with a cutting edge (59) that is both above and below the medium to be cut.  Examiner takes Official Notice that it is well known for a medium cutter to have a pair of travelling disks to cut the medium, with one disk on each side of the medium.  An example is Chubb (figure 18, blades 70d,71d, note is can pivot, phantom 55).  Additional examples can be provided if challenged, as this is common.
It would have been obvious to one of ordinary skill to have swapped Morton’s blade for a pair of overlapping disk blades, as is well known and taught by Chubb and others, in order to employ a more reliable shearing action.
With respect to claim 2, the first holder rotates about pivot 19.
In regard to claim 4, the first holder extends across an entire width of the sheet (see figure 1).

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724